       Case 1:18-cv-03384-AJN-SDA Document 41 Filed 10/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       

 Rinaldo Pierno,

                        Plaintiff,
                                                                               18-cv-3384 (AJN)
                –v–
                                                                                    ORDER
 Fidelity Brokerage Services, LLC,

                        Defendant.



ALISON J. NATHAN, District Judge:

        Pro se plaintiff Rinaldo Pierno has filed a “Notice of Motion to Adjudicate Plaintiff’s

Breech of Contract Regarding FINRA Arbitration.” Dkt. No. 36. Over a year-and-a-half ago,

this Court adopted the Report and Recommendation of Magistrate Judge Stewart Aaron holding

that Pierno’s claims could proceed only in arbitration. See Dkt. Nos. 29, 34. Pierno states in his

motion that “[n]o arbitration ever took place” because he “has refused to take part in the FINRA

arbitration, or pay any fees associated with the arbitration procedure.” Plf. Motion at 2. He

contends that he has therefore materially breached the arbitration agreement and the Court thus

should adjudicate the merits of his claims. Id. at 3–4.

       For the reasons stated in the Report and Recommendation and the Court’s order adopting

it in full, Pierno’s motion is DENIED. Pierno may not avoid this Court’s ruling that his claims

may proceed only in arbitration by refusing to participate in arbitration proceedings. Pierno’s

motion for oral argument (Dkt. No. 38) is DENIED as moot. Pierno shall file a letter by October

31, 2020, stating whether he intends to proceed with his claims in arbitration and, if not, whether

this case should be dismissed for failure to prosecute. Fidelity Brokerage Services may file a

response by November 14, 2020. The Clerk of Court is respectfully directed to mail a copy of
       Case 1:18-cv-03384-AJN-SDA Document 41 Filed 10/06/20 Page 2 of 2


this order to Pierno and to note the mailing on the public docket.

       This resolves Docket Numbers 36 and 38.


       SO ORDERED.


Dated: October 5, 2020                               __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                 2
